Conviction is for murder, punishment being assessed at ninety-nine years in the penitentiary.
No bills of exception complaining of any proceedings during the trial are found in the record.
The motion for new trial was overruled on the 28th day of June and ninety days granted for filing statement of facts and bills of exception. The ninety days expired on the 26th day of September. The statement of facts was filed in the lower court on the 18th day of October. No excuse for the delay is shown. Under such circumstances the statement of facts cannot be considered.
In the condition we find the record nothing is presented for review and the judgment must be affirmed, and it is so ordered.
Affirmed.